      Case 1:12-cv-00022-BLW Document 354-1 Filed 10/28/19 Page 1 of 4



LAWRENCE G. WASDEN
ATTORNEY GENERAL

STEVEN L. OLSEN, ISB #3586
Chief of Civil Litigation

CYNTHIA YEE-WALLACE, ISB #6793
cynthia.wallace@ag.idaho.gov
BRIAN V. CHURCH, ISB #9391
brian.church@ag.idaho.gov
Deputy Attorneys General
954 W. Jefferson Street, 2nd Floor
P.O. Box 83720
Boise, ID 83720-0010
Telephone: (208) 334-2400
Facsimile: (208) 854-8073
        Attorneys for Defendants

                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF IDAHO

K.W., by his next friend D.W., et al.,            )
                                                  )   Case No. 1:12-cv-00022-BLW
                       Plaintiffs,                )   (lead case)
vs.                                               )
                                                  )
RICHARD ARMSTRONG, in his official capacity       )
as Director of the Idaho Department of Health and )   Case No. 3:12-cv-00058-BLW
Welfare, et al.,                                  )
                                                  )   DECLARATION OF CYNTHIA
                       Defendants.                )   YEE-WALLACE IN SUPPORT
___________________________________________ )         OF MOTION FOR EXTENSION
TOBY SCHULTZ, et al.,                             )   TO RESPOND TO DKT. 353
                                                  )
                       Plaintiffs,                )
vs.                                               )
                                                  )
RICHARD ARMSTRONG, in his official capacity       )
as Director of the Idaho Department of Health and )
Welfare, et al.,                                  )
                       Defendants.                )
                                                  )


      I, Cynthia Yee-Wallace, declare as follows:



DECLARATION OF CYNTHIA YEE-WALLACE IN SUPPORT OF MOTION FOR
EXTENSION TO RESPOND TO DKT. 353 - 1
       Case 1:12-cv-00022-BLW Document 354-1 Filed 10/28/19 Page 2 of 4



       1.      I am one of the attorneys of record for the Defendants in this case and I make this

declaration based upon my own personal knowledge.

       2.      From September 2016 through December 2016, the Idaho Department of Health

and Welfare (“DHW”) immediately began exploring how to encourage the most community

engagement with the actual adults and family members who receive adult developmental

disability (“DD”) Medicaid waiver services, while DHW developed the new resource allocation

model. DHW met with the Idaho Council on Developmental Disabilities (“ICDD”), an

independent federal-state entity that advocates for Idahoans with developmental disabilities

(“DD”) regarding how to engage adults and family members in the settlement agreement

process. Together, DHW and ICDD formed a collaborative stakeholder group called

Community NOW! in December 2016.

       3.      Community NOW! brings together adults with DD and their family members,

along with DHW staff and administrators, family advocates, providers, advocacy groups, and

other stakeholders to meet on a regular basis to discuss, among other things, items that are part of

the settlement agreement. The Idaho Attorney General’s Office and class counsel from the

American Civil Liberties Union have participated in Community NOW! meetings since its

inception, and continue to do so through the present date. Community NOW! was designed and

implemented to ensure adults with DD and their family members have the lead voice, albeit the

most important voice, with respect to providing input on any changes to DD services and the

settlement agreement.

       4.      Plaintiffs’ motion to enforce alleges one instance of noncompliance with the

settlement agreement: DHW’s inability to implement the new resource allocation model by the




DECLARATION OF CYNTHIA YEE-WALLACE IN SUPPORT OF MOTION FOR
EXTENSION TO RESPOND TO DKT. 353 - 2
        Case 1:12-cv-00022-BLW Document 354-1 Filed 10/28/19 Page 3 of 4



24- or 36-month deadline. (Dkt. 353-1 at 11.) Plaintiffs ask the Court to order Defendants to

complete the new model within four months (120 days), among other things. (Id. at 12.)

       5.      Defendants need until January 10, 2020 within which to respond to Plaintiffs’

motion to enforce. This extension will allow Defendants the opportunity to discuss the relief

requested by Plaintiffs with Community NOW! and other interested stakeholders to inform the

Court’s decision on this motion. There is a meeting scheduled with Community NOW! on

November 12, 2019 to discuss Plaintiffs’ motion, and meetings with other interested stakeholders

will take place in November 2019.

       6.      In addition, other than uncontested motions to amend the settlement agreement,

this is the first time the parties have been back before the Court with respect to the status of the

parties’ settlement efforts. Significant work has occurred by DHW in the last three years in

complying with the settlement agreement and Defendants intend to provide the Court with a

comprehensive status report on these efforts. This will require coordination and obtaining

information from a number of individuals and entities.

       7.      After obtaining input from class members and other community stakeholders, and

gathering the information necessary to give the Court a status report on settlement efforts to date,

Defendants will need adequate time to brief its response to the motion to enforce. As a result, an

extension to January 10, 2020 is necessary.

       8.      On October 25, 2019, Defendants asked class counsel, Molly Kafka and James

Piotrowski, whether Plaintiffs would consent to the foregoing extension in order to allow

Defendants to obtain input about their motion from Community NOW! and other interested

community stakeholders, and to give Defendants adequate time to respond to the motion.

According to class counsel, Plaintiffs do not consent to this request.



DECLARATION OF CYNTHIA YEE-WALLACE IN SUPPORT OF MOTION FOR
EXTENSION TO RESPOND TO DKT. 353 - 3
       Case 1:12-cv-00022-BLW Document 354-1 Filed 10/28/19 Page 4 of 4



       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct.

       DATED: October 28, 2019.


                                                      /s/ Cynthia Yee-Wallace
                                                          CYNTHIA YEE-WALLACE
                                                          Deputy Attorney General




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 28, 2019, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system which sent a Notice of Electronic Filing to the
following persons:

 Richard Alan Eppink                              James Piotrowski
 reppink@acluidaho.org                            james@idunionlaw.com

 Marty Durand                                     Molly Kafka
 marty@idunionlaw.com                             mkafka@acluidaho.org


                                                     /s/ Cynthia Yee-Wallace
                                                         CYNTHIA YEE-WALLACE
                                                         Deputy Attorney General




DECLARATION OF CYNTHIA YEE-WALLACE IN SUPPORT OF MOTION FOR
EXTENSION TO RESPOND TO DKT. 353 - 4
